DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rabkin et al. (US 2017/0110470, hereinafter Rabkin) in view of Forbes et al. (US 2008/0121962, hereinafter Forbes).
	With respect to claim 1, Rabkin discloses:
A memory device (fig. 2A), comprising: a substrate (10); a memory stack (para 0004; stack of alternating insulating and conductive layers) comprising interleaved conductor layers (para 0053; 42s can be conductive) and dielectric layers (32s) over the substrate; and a channel structure (49) in the memory device (indeed Rabkin disclosure is directed towards memory device) extending through the memory stack into the substrate, wherein the channel structure comprises a functional layer that comprises a tunneling layer (516L and 526L of fig. 2C).

	However, Rabkin does not explicitly disclose that the nitrogen weight percent is not greater than about 28%.
	In an analogous art, Forbes discloses that the nitrogen weight percent is not greater than about 28% (para 0049; 20%).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Rabkin’s device by adding Forbes’ disclosure in order to achieve the optimal results for band gap and trap density of the semiconductor device.
With respect to claim 2, Rabkin discloses the memory device of claim 1, wherein the functional layer further comprises a blocking layer (502L of fig. 2C) and a memory layer (504L), the blocking layer, the memory layer, and the tunneling layer arranged radially from a sidewall to a center of the channel structure (fig. 2C).
With respect to claim 3, Rabkin discloses the memory device of claim 1.
Rabkin does not explicitly disclose wherein the nitrogen weight percent is in a range of about 10% to about 28%.
In an analogous art, Forbes discloses wherein the nitrogen weight percent is in a range of about 10% to about 28% (para 0049; 20%).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Rabkin’s device by adding Forbes’ disclosure in order to achieve the optimal results for band gap and trap density of the semiconductor device.
With respect to claim 4, Rabkin discloses the memory device of claim 1.
Rabkin does not explicitly disclose wherein an oxygen weight percent in the tunneling layer is in a range of about 32% to about 46%.

Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Rabkin’s device by adding Forbes’ disclosure in order to achieve the optimal results for band gap and trap density of the semiconductor device.
With respect to claim 5, Rabkin discloses the memory device of claim 1, wherein the channel structure further comprises: a semiconductor layer (60L of fig. 2L) over the tunneling layer; and a dielectric core (62L) over the semiconductor layer and filling up the channel structure.
With respect to claim 6, Rabkin discloses the memory device of claim 1, wherein the tunneling layer comprises silicon oxynitride (para 0069; tunneling layer can comprise of silicon oxynitride).
With respect to claim 7, Rabkin discloses the memory device of claim 1, wherein the tunneling layer comprises a composite structure that comprises a plurality of silicon oxynitride layers (para 0069 and 0071; tunneling layers 516L and 526L can comprise of silicon oxynitride).
With respect to claim 8, Rabkin discloses the memory device of claim 1, further comprising a semiconductor plug (11 of fig. 2B) in contact with the substrate and the channel structure (11 is in contact with substrate 10 and channel structure 49).
With respect to claim 9, Rabkin discloses the memory device of claim 1

20%.
In an analogous art, Forbes discloses wherein the nitrogen weight percent is no greater than about 20% (para 0049; 20%).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Rabkin’s device by adding Forbes’ disclosure in order to achieve the optimal results for band gap and trap density of the semiconductor device.
With respect to claim 10, Rabkin discloses a method (para 0007) for forming a memory device (fig. 2A), comprising: forming a channel hole (49) in a stack structure (a stack or alternate layers 32 and 42) over a substrate (10); depositing, sequentially, a blocking layer (502L of fig. 2C), a memory layer (504), and a tunneling layer (516L and 526L) radially from a sidewall of the channel hole towards a center of the channel hole (fig. 2C); depositing a semiconductor layer (63L of fig. 2M)  over the tunneling layer in the channel hole. After the deposition of the blocking layer, the memory layer, and the tunneling layer (e.g. See Fig.4E – Annealing process to occur deposition of blocking/memory and tunneling layer – Para 0121).
Rabkin discloses that the tunneling comprises of nitrogen (para 0071).
	However, Rabkin does not explicitly disclose that performing a thermal treatment to adjust a nitrogen weight content in the tunneling layer to be no greater than about 28%; and

Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Rabkin’s device by adding Forbes’ disclosure in order to achieve the optimal results for band gap and trap density of the semiconductor device.
With respect to claim 12, Rabkin discloses the method of claim 10, wherein performing the thermal treatment comprises performing an annealing process (para 0084; anneal process).
With respect to claim 13, Rabkin discloses the method of claim 10, wherein performing the annealing process comprises providing an annealing atmosphere filled with oxygen gas (para 0082).
With respect to claim 16, Rabkin discloses the method of claim 12, wherein providing the annealing process further comprises providing at least one of an annealing time period (para 0085; annealing duration), an annealing temperature, or an annealing pressure, and whereinthe annealing time period is in a range of about 20 minutes to about 150 minutes (para 0085); the annealing temperature is in a range of about 700 degrees Celsius to about 1000 degrees Celsius; and the annealing pressure is about standard atmospheric pressure (para 00184; annealing pressure).
With respect to claim 18, Rabkin discloses the method of claim 10, wherein performing the thermal treatment comprises adjusting a parameter value of the thermal treatment in consecutive time periods, the parameter value comprising at least one of a 
With respect to claim 19, Rabkin discloses the method of claim 10, wherein depositing the blocking layer (para 0064), the memory layer (para 0068), and the tunneling layer each comprise atomic layer deposition (ALD) (para 0113).
With respect to claim 20, Rabkin discloses the method of claim 10, wherein the thermal treatment is performed before the deposition of the semiconductor layer (para 0084 and  0127; 63L is deposited after annealing).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rabkin/Forbes in view of Ishikawa et al. (US 2003/0235962, hereinafter Ishikawa).
With respect to claim 11, Rabkin/Forbes discloses the method of claim 10.
Rabkin/Forbes does not explicitly disclose wherein the thermal treatment reduces the nitrogen weight content in the tunneling layer.
In analogous art, Ishikawa discloses wherein the thermal treatment reduces the nitrogen weight content in the tunneling layer (para 0074).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Rabkin/Forbes’s method by adding Ishikawa’ disclosure in order to achieve the optimal results for the memory device.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rabkin/Forbes in view of Jee et al. (US 2007/0167030, hereinafter Jee).
With respect to claim 14, Rabkin/Forbes discloses the method of claim 13.

In an analogous art, Jee discloses wherein performing the annealing process comprises providing the annealing atmosphere filled with a mixture of oxygen gas and hydrogen chloride gas (para 0199; oxygen and hydrogen chloride).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Rabkin/Forbes’s method by adding Jee’s disclosure in order to improve the insulating properties of the tunneling layer.
With respect to claim 15, Rabkin/Forbes discloses the method of claim 14.
Rabkin/Forbes does not explicitly disclose wherein a flow rate of oxygen gas is higher than a flow rate of hydrogen chloride gas
In an analogous art, Jee discloses wherein a flow rate of oxygen gas is higher than a flow rate of hydrogen chloride gas (para 0121).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Rabkin/Forbes’s method by adding Jee’s disclosure in order to improve the insulating properties of the tunneling layer.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rabkin/Forbes/Ishikawa in view of Nomoto et al. (US 2002/008012, hereinafter Nomoto).
With respect to claim 17, Rabkin/Forbes/Ishikawa discloses the method of claim 11.

In an analogous art, Nomoto discloses wherein the thermal treatment reduces a number of defects in the tunneling layer (para 0087; heat treatment reduces structural defects in tunneling dielectric).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Rabkin/Forbes/Ishikawa’s method by adding Nomoto’s disclosure in order to improve the performance of a semiconductor device.
Response to Arguments
Applicant's arguments filed 07/09/2021 have been fully considered but they are not persuasive.
Applicant argues as follows:

    PNG
    media_image1.png
    373
    772
    media_image1.png
    Greyscale

Examiner respectfully disagree and submits the following:
Albeit cursory discussion in the interview, upon thorough review of the reference, Forbes disclosure is indeed equally applicable to memory devices (e.g. please see paragraph 102 and 103). Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMAD M CHOUDHRY/           Primary Examiner, Art Unit 2816